                           Case 1:19-mj-04208-DHH
    $25HY$SSOLFDWLRQIRUD6HDUFK:DUUDQW           Document 2 Filed 03/19/19 Page 1 of 6


                                         81,7(' 67$7(6 ',675,&7 &2857
                                                                         IRUWKH
                                                              District of Massachusetts
                                                          BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                 ,QWKH0DWWHURIWKH6HDUFKRI                          
             (Briefly describe the property to be searched               
              or identify the person by name and address)                        &DVH1R PM'++
%ODFN $SSOH ,SKRQH LQ 5HG &DVH 6HL]HG IURP  &DUO $YHQXH                
                                                                         
                                                                         

                                               $33/,&$7,21)25$6($5&+:$55$17
            ,DIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHDUFKZDUUDQWDQGVWDWHXQGHU
    SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWRQWKHIROORZLQJSHUVRQRUSURSHUW\(identify the person or describe the
    property to be searched and give its location):

      6HH $WWDFKPHQW $

    ORFDWHGLQWKH                                    'LVWULFWRI       0DVVDFKXVHWWV          WKHUHLVQRZFRQFHDOHG(identify the
    person or describe the property to be seized)
      6HH $WWDFKPHQW %


              7KHEDVLVIRUWKHVHDUFKXQGHU)HG5&ULP3FLV(check one or more)
                   ✔ HYLGHQFHRIDFULPH
                   u
                   u FRQWUDEDQGIUXLWVRIFULPHRURWKHULWHPVLOOHJDOO\SRVVHVVHG
                     ✔ SURSHUW\GHVLJQHGIRUXVHLQWHQGHGIRUXVHRUXVHGLQFRPPLWWLQJDFULPH
                     u
                     u DSHUVRQWREHDUUHVWHGRUDSHUVRQZKRLVXQODZIXOO\UHVWUDLQHG
              7KHVHDUFKLVUHODWHGWRDYLRODWLRQRI
                Code Section                                                      Offense Description
             86&  D                        +REEV $FW 5REEHU\ DQG &RQVSLUDF\ WR &RPPLW +REEV $FW 5REEHU\
             86&  D                      'LVWULEXWLRQ RI DQG 3:,' FRQWUROOHG VXEVWDQFHV
             86&                              &RQVSLUDF\ WR GLVWULEXWH DQG 3:,' FRQWUROOHG VXEVWDQFHV
              7KHDSSOLFDWLRQLVEDVHGRQWKHVHIDFWV
            6HH $WWDFKHG $IILGDYLW RI $7) 6SHFLDO $JHQW 'DYLG 6LPPRQV

              ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
              u
              u 'HOD\HGQRWLFHRI        GD\VJLYHH[DFWHQGLQJGDWHLIPRUHWKDQGD\V                              LVUHTXHVWHG
                XQGHU86&DWKHEDVLVRIZKLFKLVVHWIRUWKRQWKHDWWDFKHGVKHHW


                                                                                              Applicant’s signature

                                                                                     'DYLG 6LPPRQV 6SHFLDO $JHQW $7)
                                                                                              Printed name and title

    6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH

    'DWH            
                                                                                                Judge’s si
                                                                                                        signature
                                                                                                         ign
                                                                                                           gnat
                                                                                                             atur
                                                                                                             at
                                                                                                              tur
                                                                                                                ue

    &LW\DQGVWDWH %RVWRQ 0DVVDFKXVHWWV                                    +RQ 'DYLG + +HQQHVV\ &KL
                                                                                                     &KLHI
                                                                                                       LHI
                                                                                                         H 8
                                                                                                           8
                                                                                                           86
                                                                                                            6
                                                                                                              6 0D
                                                                                                              6 0DJ
                                                                                                                 0DJLVWUDWH
                                                                                                                   JLLVVWU
                                                                                                                        W DW -XGJH
                                                                                              Printed name
                                                                                                        me and ttitle
                                                                                                                 itle
                                                                                                                 it le
          Case 1:19-mj-04208-DHH Document 2 Filed 03/19/19 Page 2 of 6



                                     ATTACHMENT A-2

       The equipment to be searched consists of the following: a Black iPhone with red case

(“Target Device 2”) that is in possession of ATF, located at 1 Lakeshore Center, Bridgewater,

Massachusetts 02324; and a Black iPhone with red case (“Target Device 3”) that is in possession

of ATF, located at 1 Lakeshore Center, Bridgewater, Massachusetts 02324. Collectively, Target

Device 2 and Target Device 3 will be referred to as the “equipment” or the “Target Devices.”



       A photograph of Target Device 2 and Target Device 3 follows:
              Case 1:19-mj-04208-DHH Document 2 Filed 03/19/19 Page 3 of 6



                                       ATTACHMENT B-2

I.      All records, in whatever form, and tangible objects that constitute evidence, or

instrumentalities of 18 U.S.C. § 1951(a), and 21 U.S.C. §§ 841(a)(1), and 846 including those

related to:

        A.       Communications, discussion, planning for and preparation of robberies, including

                 selection of targets, familiarity with roads and means of access, procurement of

                 transportation, procurement of weapons and ammunition, the disposition and

                 monetization of stolen items;

        B.       The identities, aliases, addresses, email addresses, whereabouts, and telephone

                 numbers, of conspirators and other persons furthering the conspiracy;

        C.       Possession of firearms and ammunition;

        D.       Possession and distribution of controlled substances, including fentanyl, heroin,

                 cocaine, cocaine base a/k/a crack cocaine, and marijuana,

        E.       The locations of meetings and other aspects of the conspiracy, including where

                 the conspiracy was formed and was furthered, weapons and ammunition were

                 obtained, the crime committed, and where suspects intended to flee;

        F.       The methods of communications between conspirators and associates, including

                 the telephone numbers, messaging applications, and social media accounts used

                 by conspirators;

        G.       The communications regarding discussions regarding purchase, sale and

                 distribution of controlled substances, prices, locations of sales, individuals who

                 purchased controlled substances, individuals who sold controlled substances, and

                 any sources of supply of controlled substances;

                                                 2
           Case 1:19-mj-04208-DHH Document 2 Filed 03/19/19 Page 4 of 6



      H.      The identity, location, and travel or historical whereabouts of any conspirators or

              associates, as well as any acts taken in furtherance of the crimes listed above;

      I.      Evidence of who used, owned, or controlled the equipment;

      J.      Evidence of malicious computer software that would allow others to control the

              equipment, software, or storage media, evidence of the lack of such malicious

              software, and evidence of the presence or absence of security software designed

              to detect malicious software;

      K.      Evidence of the attachment of other hardware or storage media;

      L.      Evidence of counter-forensic programs and associated data that are designed to

              eliminate data;

      M.      Evidence of the times the equipment was used;

      N.      Passwords, encryption keys, and other access devices that may be necessary to

              access the equipment; and

      O.      Records relating to accounts held with companies providing Internet access or

              remote storage of either data or storage media.

II.   Serial numbers and any electronic identifiers that serve to identify the computer

equipment.

                                         DEFINITIONS

      For the purpose of this warrant:

      A.      “Equipment” means any hardware, software, storage media, and data.

      B.      “Hardware” means any electronic device capable of data processing (such as a

              computer,    digital   camera,   cellular   telephone   or   smartphone,    wireless

              communication device, or GPS navigation device); any peripheral input/output

                                                3
            Case 1:19-mj-04208-DHH Document 2 Filed 03/19/19 Page 5 of 6



               device (such as a keyboard, printer, scanner, monitor, and drive intended for

               removable storage media); any related communication device (such as a router,

               wireless card, modem, cable, and any connections), and any security device, (such

               as electronic data security hardware and physical locks and keys).

       C.      “Software” means any program, program code, information or data stored in any

               form (such as an operating system, application, utility, communication and data

               security software; a log, history or backup file; an encryption code; a user name;

               or a password), whether stored deliberately, inadvertently, or automatically.

       D.      “Storage media” means any media capable of collecting, storing, retrieving, or

               transmitting data (such as a hard drive, CD, DVD, USB or thumb drive, or

               memory card).

       E.      “Data” means all information stored on storage media of any form in any storage

               format and for any purpose.

       F.      “A record” is any communication, representation, information or data.             A

               “record” may be comprised of letters, numbers, pictures, sounds or symbols.

                                  Return of Seized Equipment

       If, after inspecting seized equipment, the government determines that the equipment does

not contain contraband or the passwords, account information, or personally-identifying

information of victims, and the original is no longer necessary to preserve as evidence, fruits or

instrumentalities of a crime, the equipment will be returned within a reasonable time, if the party

seeking return will stipulate to a forensic copy’s authenticity and accuracy (but not necessarily

relevance or admissibility) for evidentiary purposes.



                                                4
          Case 1:19-mj-04208-DHH Document 2 Filed 03/19/19 Page 6 of 6



       If equipment cannot be returned, agents will make available to the equipment’s owner,

within a reasonable time period after the execution of the warrant, copies of files that do not

contain or constitute contraband; passwords, account information, personally-identifying

information of victims; or the fruits or instrumentalities of crime.




                                                  5
